DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 17, and 18 of U.S. Patent No. 10,510,723. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, 17, and 18 of the instant application are obvious variations of claims 1-4, 10, 17, and 18 of US 10510723.

 
Instant Application
US 10510723
Claim 1 through 6
Claim 7
Claim 8
Claim 9

Claim 17
Claim 18

Claim 2
Claim 3
Claim 4

Claim 17
Claim 18


Application 16/713239
US 10510723
Claim 1A structure comprising: a first substrate comprising a first semiconductor substrate and a first interconnect structure on the first semiconductor substrate; a second substrate comprising a second semiconductor substrate and a second interconnect structure on a first side of the second semiconductor substrate, the first substrate being bonded to the second substrate at a bonding interface, the first interconnect structure and the second interconnect structure being disposed between the first semiconductor substrate and the second semiconductor substrate; a first stress buffer layer on a second side of the second semiconductor substrate opposing the first side of the second semiconductor substrate; a post-passivation interconnect (PPI) structure on the first stress buffer layer; a second stress buffer layer on the PPI structure and the first stress buffer layer, wherein a first portion of the second stress buffer layer and a second portion of the second 

Claim 2.  wherein the second stress buffer layer contacts a sidewall and a top surface of the first region of the PPI structure.
Claim 3.wherein the second stress buffer layer has a continuous material composition from the first stress buffer layer to the under-bump structure.
Claim 4 further comprising a conductive bump on the underbump structure.
Claim 5 further comprising a via extending at least through the second semiconductor substrate into the second interconnect structure.
Claim 6 wherein the PPI structure is electrically coupled to the via. Claim 7.
wherein the via extends beyond the bonding interface and into the first interconnect structure.
Claim 8.
wherein the via does not extend beyond the bonding interface
Claim 9



wherein the second stress buffer layer contacts a sidewall and a top surface of the first region of the PPI structure;an under-bump structure on the first region of the PPI structure, the second stress buffer layer having a continuous material composition from the first stress buffer layer to the under-bump structure; and a bump contact on the under-bump structure.
Claim 2
wherein the via extends beyond the bonding interface and into the first interconnect structure.Claim 3.
wherein the via does not extend beyond the bonding interface
Claim 4.




 the second stress buffer layer comprising a first downward extending portion and a second downward extending portion that extend through the first area of the redistribution element and contact the first stress buffer layer, wherein the first downward extending portion and the second downward extending portion are separate from each other and are surrounded by the first area of the 

Claim 11.     wherein the second stress buffer layer is a single layer.  
 
 
Claim 12
 wherein the second stress buffer layer contacts a sidewall and a top surface of the redistribution element.

Claim 13wherein the bonded structure further comprises a via extending through the semiconductor substrate, and the redistribution element is electrically coupled to the via.Claim 17
wherein each of the first stress buffer layer and the second stress buffer layer is capable of elongation at least 30 % before rupture.



the second stress buffer layer being a single layer; and an external connector directly over and electrically coupled to a first area of the 
the second stress buffer layer contacting a sidewall and a top surface of the redistribution element,

bonded structure further comprising a via extending through the semiconductor substrate;  the redistribution element being electrically coupled to the via, Claim 17
wherein each of the first stress buffer layer and the second stress buffer layer is capable of elongation at least 30 % before rupture.

a conductive interconnect over the first stress buffer layer and electrically coupled to the conductive pad; and a second stress buffer layer over the conductive interconnect and the first stress buffer layer, a plurality of protruding portions of the second stress buffer layer extending through a first region of the conductive interconnect to contact the first stress buffer layer, each of the plurality of protruding portions of the second stress buffer layer being laterally surrounded by the first region of the conductive interconnect, the first region of the conductive interconnect being a continuous layer of electrically conductive material.




 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817